United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2862
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa.
Matthew Varner,                           *
                                          *
             Appellant.                   *
                                     ___________

                              Submitted: December 12, 2006
                                 Filed: April 4, 2007
                                  ___________

Before BYE, COLLOTON, and BENTON Circuit Judges.
                           ___________

BENTON, Circuit Judge.

       Matthew Allen Varner conditionally pled guilty to possession of ammunition
in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), reserving the right to appeal the
district court's1 denial of his motion to suppress. Varner appeals, asserting the seizure
of ammunition during a warrantless search violates the Fourth Amendment. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

      1
       The Honorable Linda R. Reade, Chief Judge for United States District Court
for the Northern District of Iowa, adopting the report and recommendation of the
Honorable John A. Jarvey, United States Magistrate Judge for the Northern District
of Iowa.
                                          I.

      Two Cedar Rapids police officers approached Varner's home with an arrest
warrant for failure to pay child support. At the door, Varner identified himself, and
stepped outside. He was arrested and handcuffed. He asked if he could go inside the
house to tell his girlfriend he was leaving. The officers agreed, following him inside.

         Entering the living room, the officers saw a glass pipe used for
methamphetamine. Varner, who lived in the basement, denied knowledge of the pipe.
After seeing the pipe, the officers wanted to remain in the house. They asked Varner
for permission to search the house, and he refused. Varner requested to go to the
basement for a cigarette. According to the officers, when an arrestee is cooperative,
they may allow time to smoke a cigarette. Here, the officers agreed but said they
would have to accompany him downstairs. Varner refused, saying he was ready to go
to jail.

       Shortly after the officers entered the house, Varner's girlfriend came upstairs.
Varner asked if she could retrieve his cigarettes from the basement. The officers
stated she could but only if, for safety reasons, one of them accompanied her. After
receiving assurances that the officer would not search the basement, Varner agreed.
Once in the basement, the officer, standing at the foot of the stairs, saw marijuana, a
pipe, and a clear bag containing a white substance – all located on top of a toolbox
where the cigarettes were (or next to). The officer escorted Varner's girlfriend
upstairs. After Miranda warnings, he questioned Varner about the drug items. Varner
admitted being a marijuana user, but denied knowledge of the white powder.

       The officer returned downstairs to retrieve the drug items that were about five
feet from the stairs. On a desk, three feet from the stairs, the officer saw a box of
ammunition. In the previous week, he had participated in ATF training that explained
the laws on possession of ammunition by felons and drug users. (While at the desk,

                                         -2-
the officer improperly opened two eyeglass containers, whose contents are not part of
this case.) The officer brought the drug items and ammunition upstairs, and
questioned Varner about them. Varner stated that it wasn't his ammunition. He had
found it in an upstairs room, and for safety reasons, took it to his living area until he
could decide how to dispose of it.

      Varner moved to suppress the ammunition, claiming the search and seizure
without a warrant violated the Fourth Amendment. The district court denied the
motion. Varner appeals, asserting he did not consent to a search of the basement, the
search was not incident to arrest, a protective sweep was not appropriate, and the plain
view exception did not apply to the second search of the basement.

                                           II.

       Reviewing denial of a motion to suppress, this court examines "for clear error
the district court's factual findings, and we review de novo the ultimate question
whether the Fourth Amendment has been violated." United States v. Spencer, 439
F.3d 905, 913 (8th Cir. 2006). This court "must affirm an order denying a motion to
suppress unless the decision is unsupported by substantial evidence, is based on an
erroneous view of the applicable law, or in light of the entire record, we are left with
a firm and definite conviction that a mistake has been made." Id., quoting United
States v. Rodriguez-Hernandez, 353 F.3d 632, 635 (8th Cir. 2003). Further, the

      Fourth Amendment proscribes all unreasonable searches and seizures,
      and it is a cardinal principle that searches conducted outside the judicial
      process without prior approval by judge or magistrate, are per se
      unreasonable under the Fourth Amendment – subject only to a few
      specifically established and well-delineated exceptions.

Horton v. California, 496 U.S. 128, 133 n.4 (1990), quoting Katz v. United States,
389 U.S. 347, 357 (1967). "The Fourth Amendment generally prohibits police from

                                          -3-
entering a home without a warrant unless the circumstances fit an established
exception to the warrant requirement." United States v. Khabeer, 410 F.3d 477, 482-
83 (8th Cir. 2005). The Fourth Amendment's "'central requirement' is one of
reasonableness." Illinois v. McArthur, 531 U.S. 326, 330 (2001). The circumstances
here show the officers entered the house to maintain custody over Varner after his
arrest, entered the basement area with his consent, and re-entered the basement to
retrieve drug items, where the ammunition was in plain view.

        First, after arresting Varner on the porch, the officers followed Varner into the
house. In this circumstance, Varner voluntarily reentered the house to let his
girlfriend know he was leaving.

      Ordinarily, the arrest of a person outside of a residence does not justify
      a warrantless search of the residence itself. One of the exceptions to this
      rule, however, is when an officer accompanies the arrestee into his
      residence . . . . Even absent an affirmative indication that the arrestee
      might have a weapon available or might attempt to escape, the arresting
      officer has authority to maintain custody over the arrestee and to remain
      literally at the arrestee's elbow at all times.

United States v. DeBuse, 289 F.3d 1072, 1074 (8th Cir. 2002) (internal citations
omitted). Additionally,

      it is not "unreasonable" under the Fourth Amendment for a police
      officer, as a matter of routine, to monitor the movements of an arrested
      person, as his judgment dictates, following the arrest. The officer's need
      to ensure his own safety – as well as the integrity of the arrest – is
      compelling. Such surveillance is not an impermissible invasion of
      privacy or personal liberty of an individual who has been arrested.

Washington v. Chrisman, 455 U.S. 1, 7 (1982). In this case, the officers' entry into
Varner's house did not violate the Fourth Amendment.


                                          -4-
       Second, once in the house, Varner consented to entry into his basement living
area. Varner does not contend that his consent to entry was involuntary. Varner asked
if his girlfriend could return to the basement to retrieve cigarettes. The officers
agreed, on the condition that an officer accompany her for safety reasons. See United
States v. Poe, 462 F.3d 997, 1000 (8th Cir. 2006) ("A legitimate concern for officer
safety . . . may constitute an exigent circumstance, and a warrantless entry into a
residence may be justified if an officer has a reasonable fear of harm"). The officers
further stated that they would not search the basement. See Arizona v. Hicks, 480
U.S. 321, 328 (1987) (a "cursory inspection – one that involves merely looking at
what is already exposed to view, without disturbing it – is not a 'search' for Fourth
Amendment purposes").

       Entry into the basement was neither a search incident to arrest, nor a protective
sweep. See Chimel v. California, 395 U.S. 752, 762-63 (1969) (search incident to
arrest); Maryland v. Buie, 494 U.S. 325, 334-35 (1990) (protective sweep). The
officer's basement entry was upon Varner's verbal consent. Varner agreed to the
officer accompanying his girlfriend and thus, consented to the officer's entry into the
basement, where drug items were in plain view. See United States v. Esquivias, 416
F.3d 696, 703 (8th Cir. 2005) (consent to entry into room led to plain view of
narcotics); United States v. Brooks, 2 F.3d 838, 842 (8th Cir. 1993) ("Although the
Fourth Amendment generally prohibits the warrantless entry of a person's home . . .
the prohibition does not apply when voluntary consent has been obtained"); United
States v. Turbyfill, 525 F.2d 57, 59 (8th Cir. 1975) (after consent to enter the house,
officers were justified in seizing drugs in plain view).

      Under the Fourth Amendment:

      It is settled that an officer, without a warrant, may seize an object in
      plain view provided the officer is lawfully in the position from which he
      or she views the object, the object's incriminating character is
      immediately apparent, and the officer has a lawful right to access the
      object.

                                          -5-
Khabeer, 410 F.3d at 482, quoting United States v. Bustos-Torres, 396 F.3d 935, 944
(8th Cir. 2005).

       While in the basement, the officer remained at the foot of the stairs and saw
drugs and paraphernalia in plain view. "This is a classic instance of incriminating
evidence found in plain view when a police officer, for unrelated but entirely
legitimate reasons, obtains lawful access to an individual's area of privacy. The
Fourth Amendment does not prohibit seizure of evidence of criminal conduct found
in these circumstances." Chrisman, 455 U.S. at 9.

        Finally, rather than immediately seizing the items, the officer escorted the
girlfriend back upstairs, gave Varner Miranda warnings, and questioned him about the
drugs and paraphernalia, which took only a few minutes. After Varner's responses,
including his admission of marijuana use, the officer returned to the basement to
retrieve the drug items. See United States v. Arcobasso, 882 F.2d 1304, 1305 (8th
Cir. 1989) (officer re-entered house to retrieve ammunition when arrestee
acknowledged ownership and firing of guns); see also Chrisman, 455 U.S. at 8
(declining to penalize "the officer for exercising more restraint than was required
under the circumstances").

       Retrieving the drugs from the basement, the officer saw ammunition in plain
view a few feet away. Due to his training the prior week, the officer knew it was
illegal for felons or drug users to possess ammunition. See United States v. Blom, 242
F.3d 799, 808 (8th Cir. 2001) (plain view doctrine requires probable cause that
ammunition is linked to criminal activity at the time of seizure). In this case, the
officer was lawfully in a position to view the ammunition, its incriminating nature
immediately was apparent, and he had the lawful right to access it. Khabeer, 410 F.3d




                                         -6-
at 482; United States v. Hatten, 68 F.3d 257, 260 (8th Cir. 1995). The district court
did not err in denying Varner's motion to suppress the ammunition.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -7-